       Case 3:17-cv-00101-RDM Document 218 Filed 02/11/19 Page 1 of 8




                                                                               Karin Dryhurst


                                                                                +1 202 663 6248 (t)
                                                                                +1 202 663 6363 (f)
                                                                    karin.dryhurst@wilmerhale.com


February 11, 2019

VIA ECF
Judge Thomas I. Vanaskie
JAMS, Inc.
1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103
      Re: Defendants’ Letter Brief in Support of Intra-Group Attorney-Client
          Privilege

Dear Judge Vanaskie:

      Pursuant to Special Master Order #5 dated February 5, 2019, Defendants

respectfully submit this letter brief addressing attorney-client privilege in the

context of affiliated corporate entities.

      “Courts almost universally hold that intra-group information sharing does

not implicate the disclosure rule.” In re Teleglobe Communications Corp., 493

F.3d 345, 369 (3d Cir. 2007). The Third Circuit agrees that “[t]his result is

unquestionably correct.” Id. Although courts have offered varying rationales for

this principle, the rationale adopted by the Third Circuit is “that the members of the

corporate family are joint clients.” Id. at 372. “When co-clients and their common
        Case 3:17-cv-00101-RDM Document 218 Filed 02/11/19 Page 2 of 8




February 11, 2019
Page 2


attorneys communicate with one another, those communications are ‘in

confidence’ for privilege purposes,” and thus “privilege protects those

communications from compelled disclosure to persons outside the joint

representation.” Id. at 363; see also Restatement (Third) of the Law Governing

Lawyers § 75(1) (2000).

      The existence and scope of a joint representation are established through

“the parties’ intent and expectations.” 493 F.3d at 363. The joint representation

begins when the lawyer and co-clients agree to the representation. See id. at 362.

The lawyer and co-clients are permitted but not required to limit the scope of the

joint representation by agreement. See id. at 362–63. The representation continues

until the relationship terminates (either because the client discharges the lawyer,

the lawyer withdraws, or “it becomes clear to all parties that the clients’ legal

interests have diverged too much to justify using common attorneys”). Id. at 362.

      There is a limited “exception” to this general principle when corporate

entities engage in adverse litigation against each other. Id. at 363. In such

exceptional circumstances, as the Third Circuit recognized, “the default rule is that

all communications made in the course of the joint representation are
            Case 3:17-cv-00101-RDM Document 218 Filed 02/11/19 Page 3 of 8




February 11, 2019
Page 3


discoverable.” Id. at 366. Importantly, it is this exception that was at issue in

Teleglobe. In fact, the entire discussion cited by the CFPB in its January 25, 2019

letter concerns the adverse litigation exception and its application to the facts of

Teleglobe. See CFPB letter; 493 F.3d at 366–71.

           Here, the adverse litigation exception has no application, and the intent and

expectations of the Navient affiliates clearly establish a joint representation. In

2003, Pioneer Credit Recovery, Inc. (“Pioneer”) and non-party General Revenue

Corporation (“GRC”), 1 along with other affiliates, agreed that in-house counsel at

Sallie Mae, Inc. (now, Navient Solutions, LLC) would provide legal services to

them. See Ex. A ¶ 1; see id. at NAV-01144258, -01144264. 2 The affiliates

renewed that agreement in 2015. See Ex. B ¶ 1; see id. at NAV-01144234; -

01144235. Nothing in those agreements limits the scope of the joint

representation. See Exs. A, B. And there is no other agreement limiting its scope.

Exs. C, D. No current affiliate has discharged Navient Solutions in-house counsel,


1
  The CFPB has identified six communications among employees and officers of Sallie Mae, Inc., Pioneer, and
GRC. See Doc. 146-1, A18–20. As an initial matter, it is unclear why the CFPB is interested in communications
between in-house counsel and GRC, who is not a party to this lawsuit. In any event, because the CFPB has not
identified the additional entries it is challenging, Defendants have responded based on the examples provided. The
same basic agreements, facts, and arguments would apply with respect to communications among other Navient
affiliates and their common counsel. See Exs. A, B.
2
    Because Exs. A and B are confidential, Defendants will submit them separately to the Special Master.
        Case 3:17-cv-00101-RDM Document 218 Filed 02/11/19 Page 4 of 8




February 11, 2019
Page 4


and Navient Solutions in-house counsel has not withdrawn from its representation

of any of them. Ex. D. Nor has there been, in the time period at issue, any

divergence in the affiliates’ legal interests from which the Court could infer that

the affiliates have de facto ended their joint representation. Id. Under black-letter

law, Navient’s intra-group communications are therefore shielded from disclosure

to a third party such as the CFPB.

      The CFPB’s misreading of Teleglobe would impose a needless and an

unprecedented burden on corporate affiliates seeking to protect privileged

communications from discovery by third parties. Specifically, the CFPB demands

that Defendants be required to describe, for each individual communication

exchanged among affiliates, the affiliates’ shared legal interests as to that specific

communication. Jan. 28 Tr. 77:2–9. Requiring Navient’s affiliates to make such a

showing to a third-party would turn on its head the rule that intra-group

communications are “in confidence” for privilege purposes. There is simply no

basis to demand that corporate entities justify, and risk divulging confidential

details about, their joint representations to a third party. Imposing such a

requirement would have broad, significant, and unintended consequences for
        Case 3:17-cv-00101-RDM Document 218 Filed 02/11/19 Page 5 of 8




February 11, 2019
Page 5


corporate defendants. Because “parent companies often centralize the provision of

legal services to the entire corporate group in one in-house legal department,”

imposing such a requirement would “wreak havoc on corporate counsel offices.”

In re Teleglobe Communications Corp., 493 F.3d at 369.

      The fundamental error of the CFPB’s position is also shown by the adverse

litigation exception itself. The premise of the rule that joint-representation

communications are privileged against third persons is that all joint clients control

invocation of the privilege. The adverse litigation exception comes into play only

where there is a disagreement among co-clients regarding whether a

communication should remain privileged “as between the co-clients in a

subsequent adverse proceeding between them”—i.e., when one co-client seeks to

assert the privilege against another in a proceeding. See Restatement (Third) of the

Law Governing Lawyers § 75(2) (2000). But if the co-clients agree that a

communication should remain privileged, even in subsequent adverse litigation,

then the communication continues to be privileged. See id. This basic principle—

that the co-clients continue to control assertion of the privilege—is squarely at

odds with the CFPB’s demand that the Navient affiliates disprove any divergence
        Case 3:17-cv-00101-RDM Document 218 Filed 02/11/19 Page 6 of 8




February 11, 2019
Page 6


of interest as to each document withheld. Even if the CFPB could point to some

adversity between two Navient entities as to a particular withheld communication

(and it cannot), this would in no way entitle the CFPB or any third party to

overcome the co-client affiliates’ assertion of privilege as to the communication.

      Unsurprisingly, the CFPB has never pointed to a case (and Defendants are

aware of none) requiring corporate affiliates to prove to a third party the existence

of a joint representation on a document-by-document basis. And no court has ever

applied Teleglobe in the manner the CFPB seeks. This stands to reason: In

Teleglobe, “[e]veryone agree[d] that the attorney-client privilege protect[ed] these

documents against third parties.” 493 F.3d at 352. Rather, the question was

“whether Company A may assert privilege against its former family members.” Id.

at 353 (emphasis added). In that narrow context, the Third Circuit held that a court

may only compel documents in adverse litigation among former affiliates if the

former affiliates “were jointly represented by the same attorneys on a matter of

common interest that is the subject of those documents.” Id. at 386–87.

      Nothing in Teleglobe requires a corporate litigant to, document-by-

document, identify legal interests shared among corporate affiliates to justify
        Case 3:17-cv-00101-RDM Document 218 Filed 02/11/19 Page 7 of 8




February 11, 2019
Page 7


withholding those communications from third parties. Rather, the assertion that

communications were (1) among attorneys and clients and (2) “for the purpose of

securing or providing legal services” is generally sufficient to establish privilege.

See SmithKline Beecham Corp. v. Apotex Corp., 232 F.R.D. 467, 478 (E.D. Pa.

2005). “Other required information, such as the relationship between the

individuals listed in the log and the litigating parties . . . is then typically supplied

by affidavit or deposition testimony,” rather than in the log itself. Id. at 482

(quoting Bowne of N.Y.C., Inc. v. AmBase Corp., 150 F.R.D. 465, 474 (S.D.N.Y.)).

Defendants have provided that information. See Exs. A–D. Navient Solutions,

Pioneer, and GRC are affiliates who continue to be jointly represented by in-house

counsel at Navient Solutions. It has been their understanding and expectation that,

with respect to any matter about which they communicate jointly with in-house

counsel, they are jointly represented as co-clients. See Exs. C, D.

       The language on which the CFPB relies to manufacture additional

requirements comes not from Teleglobe’s discussion of the requirements for

establishing privilege but from its discussion of attorneys’ ethical obligations when

representing multiple clients. See 493 F.3d at 366. The Third Circuit explained
Case 3:17-cv-00101-RDM Document 218 Filed 02/11/19 Page 8 of 8
